 In the Matter Of UNITED STATES GYPSUM COMPANY, EMPLOYERandUNITED CEMENT, LIME AND GYPSUM WORKERS; LOCAL UNION No.70, AFL, PETITIONERCaseNo. 16-RC-142.-Decided September 8, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of all production and main-tenance employees, including laboratory employees, but excludingclerical and professional employees and supervisors, as defined in theAct.The parties are in general agreement as to the compositionof the unit.The Petitioner, however, would include, and the Em-ployer exclude, the head mechanic in the mine and quarry department,the packing and keenes department, the hydrocal department, and theboard department, the head mechanic electrical in the maintenance*Houston, Murdock,and Gray.79 N. L. R. B., No. 69.536 UNITED STATES GYPSUM COMPANY537department, mill operators in the packing and keenes department,board inspectors, unloading foreman, testers, and guards.Head Mechanics:The head mechanics are charged with mechanicaland repair work in the plant.The head mechanic electrical in themaintenance department is responsible for the maintenance of all of theelectrical equipment in the plant.These men report directly to thehead of their respective departments.The head mechanic in themine and quarry department, and in the board department, and thehead mechanic electrical in the maintenance department, each haveup to four full-time helpers to whom they assign jobs, and whom theydirect in their work.The head mechanics plan their week's work witha minimum of supervision by their department heads.Although thesehead mechanics spend up to 75 percent of their time in manual labor,the record shows that they responsibly direct their helpers and thatthey may effectively discipline or recommend the discharge of theemployees under them.We shall, therefore, exclude the head mechanicin the mine and quarry department, and in the board department, andthe head mechanic electrical in the maintenance department from theproposed unit.-The head mechanic in the packing and keenes department and thehydrocal department work alone.Occasionally, it is necessary thatthey requisition other employees to work with them temporarily on aparticular job.The record shows that this is an unusual occurrence.They have no power to hire or discharge these temporarily assignedemployees or to recommend changes in their status.We shall, there-fore, include the head mechanic in the packing and keenes departmentand the hydrocal department in the proposed Unit .2Mill Operators:The keenes mill crushes the cooked rock from thequarry, grinds, separates, and screens it, and then moves the rock oninto storage.There are three mill operators in charge of the keenesmill on their respective shifts.A foreman is present on only oneshift; on the remaining shifts, the mill operators are in sole chargeof the shift and exercise supervisory power over the two employees.Fifty percent of their time is devoted to operation of the mill and 50percent to supervision.Each operator rotates from shift to shiftevery 2 weeks.The record shows that these mill operators may dis-cipline or effectively recommend the discharge of the employees underthem.We shall, therefore, exclude the mill operators in the packingand keenes department from the proposed unit.Board Inspectors:There are three inspectors in the Employer'splant.Their primary function is to inspect wallboard as it comes1Matter of United StatesGypsum Company,78N. L. It. B. 849.2Matter of Fitzgerald Mills Corporation,77 N. L.It. B. 1156. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the machines in which it is manufactured,. and to reject any wall-board that is defective.The inspectors are under the same supervisionas the production employees and work in close' proximity to them.They'are paid on an hourly basis and receive 5 cents aii hour more thanthe operators of the board- machine.The inspectors do' not haveauthority to discharge any employee' or effectively to recommend suchaction, nor do they have authority to reprimand the board machineoperators.We find that the inspectors have interests, duties, andworking conditions which closely ally them with hourly rated produc-'tion and maintenance workers and, accordingly, shall include them inthe unit.3'Unloading Foreman:The Employer 'has one unloading foreman inthe board department.He is responsible for the unloading of allsupplies coming into the plant and is also in charge of shear (salvage)'operations.He has six men under his supervision ; 50 percent of histime is spent in manual'labor along with these men.He receives about20 cents more per hour than the men in his crew. The record showsthat he may discipline or effectively recommend the discharge of theemployees under him.The record also shows that his duties are aboutthe same as those of the loading foreman, whom the parties haveagreed to exclude from the unit.We shall, therefore, exclude theunloading foreman from the proposed unit.Testers:There are four testers who perform tests on raw materialsand finished products.They work in their own laboratories underthe direction of the quality control supervisor.The record indicatesthat the line of advancement for testers is from the laboratories intosupervisory positions in other departments in the plant.The Em-ployer requires that these employees have at least a high school educa-tion.The testers perform no production work. In view of the techni-cal nature of their work, and the fact that they are under separatesupervision, we shall exclude them from the proposed unit .4Guards:There are two full-time guards in the plant.Their dutiesinclude the protection of the Employer's property from theft eitherby employees or by other persons.These full-time guards fall withinthe prohibition of Section 9 (b) (3) of the amended Act, and weshall, therefore, exclude them from the proposed unit'sThe full-time guards work a 6-day week.A laborer from the plantis employed as guard for 2 nights a week in order to provide continuousprotection for the Employer.We shall include this laborer in theproduction and maintenance unit."3Matter ofUnited States Gypsum Company,78 N L. R. B. 849; 66 N L R. B. 619.4Matterof UnitedStatesGypsum Company,78 N. L. R. B. 849; 72 N.,L.R. B. 863."Matter of C. V. Htitt & Company, Inc,76 N. L. R. B. 158.6Matter of Radio Corporationof America,76 N. L. R B. 826. UNITED STATES GYPSUM COMPANY539We find that all production maintenance employees at the Em-pl'oyer's Southard, Oklahoma, plant and quarry, including the headmechanic in the packing and keenes department and the hydrocaldepartment, and board inspectors, but excluding clerical and profes-sional employees, the head mechanic in the mine and quarry depart-ment, and the board department, the head mechanic electrical in themaintenance department, mill operators in the packing and keenesdepartment,, unloading foreman, testers, full-time . guards, and allsupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by'secret ballot shall be conducted as early as possible, but not later than'30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixteenth Region, andBoard Rules and Regulations-Series 5,'as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by United Cement, Lime and Gypsum Workers,Local Union No. 70, AFL.